DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 10/20/2021.
Claims 1, 4-14, 17-18, 25-26, 34 are pending.  Claims 2-3, 15-16, 19-24, 27-33 have been cancelled.
The following rejections are newly applied necessitated by amendment.
This action is FINAL.
Withdrawn Rejections
The Improper Markush Grouping for claim 18 is withdrawn based upon cancellation of the claim.  
The 35 USC 112, 35 USC 102, 35 USC 101 made in the previous office action are withdrawn based upon the newly amended claims.  It is noted that the rejections made below are newly applied based upon the new amendments and as such the response to arguments are moot as these rejections are drawn to the new steps of the claims and not the limitations addressed previously.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-14, 17-18, 25-26, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 4-14, 17-18, 25-26, 34 are drawn to a method for preparing a fraction of DNA useful for detecting tumor mutations indicative of a recurrence of a lung squamous cell carcinoma by sequencing, performing an calculation and temporal analysis, clustering, performing phylogenetic analysis and analyzing to determining whether or not said lung squamous cell carcinoma has referred by detection of the presence of said clonal and/or subclonal mutations in sample.  
As such the genus includes any presence of clonal and/or subclonal however the specification has not described if the presence or any clonal and/or subclonal will functionally predict recurrence.  
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described 
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of detection of clonal or subclonal mutations however; the specification has not described the alterations in such a way that the critical structures required by recurrence.  The specification analysis of one particular set of signatures (table 1).  However, the specification has not provided the critical nucleotide structure for the functionality of the claims and the claims encompass the analysis of many other clonal or subclonal mutations that are encompass by “presence of”.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by full structure.  The instant specification teaches specific clonal and subclonal mutations, but does not provide guidance to determine the requirements for the functionality of taking any clonal and/or subclonal mutations for the determination of recurrence of a lung tumor.
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide 
Further, it is highly unpredictable as to whether the results obtained in human subjects could be extrapolated to other organisms. Knowledge that mutations occur in a gene from one organism (i.e. humans) does not allow one to conclude that the gene, and the mutations the gene will also occur in other organisms and will be associated with benefit of treatment. The specification does not teach homologues of any of the potential genes encompassed in a representative number of different organisms. The specification also does not teach any other organisms which have polymorphisms of clonal and/or subclonal mutations that are associated with recurrence.   Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S) teaches that interspecies extrapolation is unpredictable.  Specifically Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such it is unpredictable as to whether associations between the clonal and/or subclonal mutations and lung tumor recurrence, will also be present in other organisms and will be associated with recurrence.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 
            The skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a polymorphism, without any definition of the particular polymorphisms claimed.
            Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, 
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims and in particular the functionality of determining lung squamous cell carcinomas by the presence of any clonal and/or subclonal mutations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-14, 17-18, 25-26, 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception of a correlation of clonal and or subclonal mutations and recurrence without significantly more and the abstract steps of calculating, timing, temporal analysis and clustering. The judicial exceptions do not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because in the present situation, the claims are based on the natural correlation of the expression of clonal or subclonal mutations and its effect on recurrence using abstract analysis of mutations in naturally occurring samples
Thus the claims are drawn to a method and thus generally drawn to process machine, manufacture or composition of matter.

The claims are considered to be based on the judicial exception of a law of nature and abstract idea. That is, the claims are based on a naturally occurring mutation and its effect on recurrence.   The unpatentability of abstract ideas of mental steps was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
The relationship between detection and recurrence is a consequence of the way in which the expression alters the tumor.  While this correlation was identified by applicants in the accompanying specification, the correlation existed in nature prior to the discovery of the claimed correlation or judicial exception by applicants.  
The claims broadly recite steps of sequencing a part of a genome and performing steps of mental calculations.  In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept[]. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the 
In the instant case the steps are generic as they provide no specific reagents, conditions, or guidance such these additional steps fail to provide a further inventive concept.   The additional steps are considered routine and conventional data gathering steps  as Diehn et al. (US Patent Application Publication 2014/0269081 October  2014, cited on IDS) teaches a method of sequencing a fragment of a genome from a tumor sample (para 123).  The step of “sequencing” is the only step that is not considered an abstract step or a naturally occurring correlation.
Thus the claims do not recite any elements or steps that add anything significant to the judicial exception. The recited steps must be undertaken to apply the judicial exceptions. The recited steps only instruct the user to engage in well-understood, routine and conventional activity previously engaged in by scientists in the field since methods of analyzing nucleic acids and detecting nucleic acids were conventional in the art at the time the invention was made.  See Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable."

The claims also do not require the use of a particular machine, wherein the particular machine implements one or more of the judicial exceptions or integrates the judicial exception(s) into a particular practical application.
Note that the Supreme Court in Mayo v. Prometheus made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4-14,17,25,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brastianos (Cancer Discovery November 2015 Volume 5(11)  p. 1164) in view of McGranahan et al. (US Patent Publication 2018/0251553 effective filing date 9/10/2015).
With regard to claim 1 and 17, Brastianos et al. teaches a method of tracking mutations for recurrence (p 1169 2nd column 3rd paragraph).  Brastianos et al teaches a method of sequencing by performing whole-exome sequencing of extracted tissue (p 1173 1st parpaghra). Brastianos et al. teaches using the method for determining recurrence (p 1169 last full paragraph).  Brastianos teaches calculation of the observed nd column 1st full paragraph and 1165 2nd column 3rd para).  Brastianos teaches determining early or late and determining recurrence (p 1172 and column last full para and 1169 last full paragraph).  Brastianos et al. teaches performing clustering algorithm on the clonal and subclonal mutations (1173 2nd column 1st full parpaghra). Brastianos et al. teaches performing phylogenetic analysis on at least 5 mutations and assembling it into a tree (phylogenetic inference on related cancer tissue samples starting on p 1173).  Brastianos et al. teaches analyzing samples which have cancer (e.g. prior to removal) and determinng the characteristics in the tree (trunk and branch) (figure 1) and determining recurrence (p 1169 last full paragraph).
With regard to claims 6 and 25, Brastianos et al. suggests that analysis of circulating tumor cells or cell free DNA blood (plasma) could be performed (p. 1172 last parpaghra).
With regard to claims 7-8 and 13, Brastianos et al teaches whole exon sequencing and as such teaches more than 10 sections of a cancer region as it teaches measuring multiple clonal mutations.
With regard to claim 9, Brastianos et al. teaches point mutations (e.g. SNV) (p. 1165 2nd column 3rd parpaghra). 
With regard to claim 12, Brastianos et al. teaches a method of detection in primary tumors and normal samples (p. 1165 1st column last paragraph).
Brastianos et al. teaches that a similar analysis was applied to a mouse model of lung cancer (p 1173 2nd column 2nd parpaghra). However, Brastianos does not teach detection of lung tumor squamous cell carcinoma.  

With regard to claim 5, McGranahan et al. teaches removal of tumor rich area (para 155).
With regard to claims 10-11, 14, and 34 McGranahan et al teaches a method of screening using multiplex PCR which would encompass a synthesized set of reagents (e.g. primers) followed by illumina high sequencing which would encompass depth reads as the high sequinning would encompass these reads as it is the same type of sequencing as is performed in the instant application (para 159).   These primers would amplify different sections of the regions.
Therefore it would be prima facie obvious at the time of the effective filing date to use the method of Brastianos to screen any cancer known to have changes in prognosis using clonal and subclonal  such as lung squamous taught by McGranahan et al.  The ordinary artisan would have a reasonable expectation of success as Brastianos et al. suggests that the method can be used for other cancers such as lung (p 1173 2nd column 2nd parpaghra). .

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brastianos (Cancer Discovery November 2015 Volume 5(11)  p. 1164) and McGranahan et al. (US Patent Publication 2018/0251553 effective filing date 9/10/2015) 
 Brastianos and McGranahan teach a method of tracking mutations for recurrence (p 1169 2nd column 3rd paragraph Brastianos).  Brastianos et al teaches a method of sequencing by performing whole-exome sequencing of extracted tissue (p 1173 1st parpaghra). Brastianos et al. teaches using the method for determining recurrence (p 1169 last full paragraph Brastianos).  
However, Brastianos and McGranahan do not teach analysis is carried out multiple times and the time span. 
With regard to claim 26,  Ronai et al. teaches that to determine prognosis one would perform the same assay on samples before and after removal using time frames that can be over months and over  one year (para 260). 
It would be prima facie obvious at the time of effective filing to use the method of Brastianos and McGranahan to screen mutations associated with recurrence of lung squamous cancer across a time frame, such as the one taught by Ronai et al.  The ordinary artisan would be motivated to measure the mutations associated with recurrence in the method across a time period in order to determine if recurrence of lung cancer after removal has occurred.  

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brastianos (Cancer Discovery November 2015 Volume 5(11)  p. 1164) and McGranahan et al. (US Patent Publication 2018/0251553 effective filing date 9/10/2015) .
Brastianos and McGranahan teach a method of tracking mutations for recurrence (p 1169 2nd column 3rd paragraph Brastianos).  Brastianos et al teaches a method of sequencing by performing whole-exome sequencing of extracted tissue (p 1173 1st parpaghra). Brastianos et al. teaches using the method for determining recurrence (p 1169 last full paragraph Brastianos).  
 	 However, Brastianos and McGranahan et al. do not identify early clonal mutations.
With regard to claim 18, Paik et al. teaches measuring early clonal mutations to determine early stage detection (p. 617 1st column last full paragraph).  
It would be prima facie obvious at the time of effective filing to use the method of Brastianos and McGranahan to screen mutations associated with early lung squamous detection, such as the one taught by Paik et al.  The ordinary artisan would be motivated to measure the mutations associated early squamous in order to determine recurrence of the cancer at an early stage. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634